AMENDMENT
TO THE
LETTER OF INTENT


THIS AMENDMENT TO THE LETTER OF INTENT is made and entered into as of October
25, 2007 (this “Amendment”) between Karat Platinum LLC (the “Company”) and
Sentra Consulting Corp. (“Purchaser”).


WITNESSETH
 
WHEREAS, the Company and Purchaser entered into a Letter of Intent dated June
21, 2007 (the “LOI”; capitalized terms used herein not otherwise defined shall
have the meanings given to such terms in the LOI); and


WHEREAS, the parties desire to extend certain terms of the LOI as provided
herein.


NOW, THEREFORE, in consideration of the mutual covenants herein and other good
and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereby agree as follows:


1. Consideration Warrants. In Paragraph 1 of the LOI the amount of Consideration
Warrants shall be increased from 500,000 to 800,000. For purposes of
clarification, such Consideration Warrants are the warrants currently issued to
ABN AMRO Bank N.V. by the Company. The third sentence of Paragraph 1 shall be
deleted in its entirety and restated as follows:


“After the date hereof but prior to the Closing (hereafter defined), the prior
written consent of the Company shall be required in the event the Purchaser
desires to issue shares of common stock or other securities convertible into
common stock. The Company acknowledges the shares of common stock and
convertible securities issued and outstanding as of the date hereof, include
50,000 shares of common stock to be issued to the Purchaser’s transfer agent,
and shares of common stock issuable upon the exercise of the Series A
Convertible Preferred Stock, the Series B Convertible Preferred Stock and 96,000
warrants.”


2. Outside Closing Date.  The reference to Outside Closing Date in the LOI shall
refer to January 31, 2008.


3. Reference. On and after the date hereof, each reference in the LOI to “this
Agreement”, “hereunder”, “hereof”, “herein” or words of like import, and each
reference to the LOI in any other agreement, document or other instrument, shall
mean, and be a reference to the LOI, as amended by the term and provisions of
this Amendment. All other terms and provisions of the LOI shall remain in full
force and effect.


 
 

--------------------------------------------------------------------------------

 
4. Counterparts. This Amendment may be executed in one or more counterparts and
by facsimile, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.


5. Captions. The captions used in this Amendment are intended for convenience of
reference only, shall not constitute any part of this Amendment and shall not
modify or affect in any manner the meaning or interpretation of any of the
provisions of this Amendment.


6. Binding Effect. This Amendment shall be binding upon and inure to the benefit
of the respective heirs, executors, administrators, representatives and the
permitted successors and assigns of the parties hereto.


7. Governing Law. This Amendment and the rights and obligations of the parties
under this Amendment shall be governed by and construed in accordance with the
laws of the State of New York, without regard to conflict of laws rules applied
in such state.




[Remainder of this page intentionally left blank; signature pages to follow]


 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Amendment to the Note as of
the date first written above.


 

 
KARAT PLATINUM LLC






By:       /s/ Gary M. Jacobs
Name:  Gary M. Jacobs
Title:    Chief Financial Officer and
 Chief Operating Officer




SENTRA CONSULTING CORP.






By:       /s/ Philip Septimus
Name:  Philip Septimus
Title:    President

 


 
 

--------------------------------------------------------------------------------

 
 